933 F.2d 1011
137 L.R.R.M. (BNA) 2440
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.YELLOW FREIGHT SYSTEM, INC., Petitioner-cross-respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent-cross-petitioner,andTroy Dean Smith, Intervenor.
Nos. 90-6140, 90-6215.
United States Court of Appeals, Sixth Circuit.
May 30, 1991.

On Petition for Review of an Order of the National Labor Relations Board, No. 9-CA-26338.
NLRB
ORDER ENFORCED.
Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Petitioner Yellow Freight System, Inc. petitioned for review of a decision and order of the National Labor Relations Board (Board) in this unfair labor practices case arising under the National Labor Relations Act.  The Board cross-petitioned for enforcement of its order.  In its July 11, 1990 order, the Board upheld an Administrative Law Judge's determination that petitioner had unlawfully discharged charging party-intervenor, Troy Dean Smith, in retaliation for Smith's having filed a grievance against the company.  The Board ordered petitioner to reinstate Smith to his former position as a casual mechanic, with back pay.


2
Upon consideration of the briefs and arguments of the parties, the full record on appeal, and the applicable law, the court is of the opinion that the Board's disposition was correct for the reasons expressed in the respective opinions of the Board and the ALJ.  Accordingly, the Board's order is hereby ENFORCED.*



*
 In enforcing the Board's order, this court expressly rejects intervenor Smith's demand that the Company reinstate him as a journeyman mechanic rather than as a casual mechanic, which was the position he occupied prior to his termination